                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

GUILLERMO FERRER,                            :

                   Plaintiff                 :

          v.                                 : CIVIL ACTION NO. 3:18-2057

CO1 POTTAGE, et al.,                         :       (Judge Mannion)

                         Defendants          :



                                         ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.             Defendant’s motion for summary
                         judgment (Doc. 16) is GRANTED.
                         Judgment is hereby entered in favor of all
                         Defendants and against the Plaintiff.

          2.             The Clerk of Court is directed to CLOSE
                         this case.

          3.             Any appeal taken from this order will be
                         deemed frivolous, without probable
                         cause, and not taken in good faith. See
                         28 U.S.C. §1915(a)(3).



                                              s/   Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge


Dated: September 30, 2019
18-2057-01-ORDER
